7. PNR agreement with the United States of America (vote)
- Joint motion for a resolution
- Before the vote on citation 4:
(DE) Mr President, ladies and gentlemen, the four oral amendments we moved are a last attempt to obtain a joint resolution. Let me make it clear, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, that we endorse the criticism. Criticism alone, however, will not stop the terrorists. That is why we want to add a constructive dimension to this resolution. Accordingly, we move firstly that the following specific wording be added:
'Having regard to the joint ruling of the European Court of Justice of 30 May 2006 on cases C-317/04 and C-318/04,'
(DE) In this way we want to include a serious reference to the ruling that we ourselves in Parliament applied pressure to obtain. That is the first oral amendment I ask the House to support.
(The oral amendment was accepted)
- Before the vote on citation 6:
(DE) The addition at this point would be as follows:
'... and the responses he received from Minister Dr Wolfgang Schäuble and Commission Director-General JLS Jonathan Faull of 29 June and 3 July 2007,'
(The oral amendment was accepted)
- After recital A:
- (DE) Then we are moving that another recital be added, as follows:
'whereas the PNR agreement is meant to help prevent and combat terrorism and international crime,'
(The oral amendment was accepted)
- After recital B:
Mr President, I should like to move the following oral amendment: 'whereas the PNR agreement provides the legal framework for the transfer of EU PNR data to the US and, by doing so, provides a basis for the air carriers to operate their business with the US,'.
(The oral amendment was accepted)